Case 1:20-cv-01535-RGA Document 73 Filed 02/17/21 Page 1 of 4 PageID #: 1225




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

PELOTON INTERACTIVE, INC.,                       )
                                                 )
              Plaintiff,                         )
                                                 )   C.A. No. 20-1535 (RGA)
       v.                                        )
                                                 )
ICON HEALTH & FITNESS, INC.,                     )
                                                 )
              Defendant.                         )

                                    NOTICE OF SERVICE

       The undersigned hereby certifies that copies of: (1) Plaintiff Peloton Interactive, Inc.’s

Objections to Defendant ICON Health & Fitness, Inc.’s Third Party Document Subpoena to

Prettybird LLC, (2) Plaintiff Peloton Interactive, Inc.’s Objections to Defendant ICON Health &

Fitness, Inc.’s Third-Party Document Subpoena to Jeff Barber, and (3) Plaintiff Peloton

Interactive, Inc.’s Objections to Defendant ICON Health & Fitness, Inc.’s Third-Party

Document Subpoena to Mekanism, Inc. were caused to be served on February 17, 2021, upon the

following

Frederick L. Cottrell, III                                              VIA ELECTRONIC MAIL
Christine D. Haynes
RICHARDS, LAYTON & FINGER, P.A.
920 N. King Street
Wilmington, DE 19801
Attorneys for Defendant

Sterling A. Brennan                                                     VIA ELECTRONIC MAIL
Tyson K. Hottinger
MASCHOFF BRENNAN GILMORE ISRAELSEN &
  WRIGHT PLLC
100 Spectrum Center Drive, Suite 1200
Irvine, CA 92618
Attorneys for Defendant
Case 1:20-cv-01535-RGA Document 73 Filed 02/17/21 Page 2 of 4 PageID #: 1226




David R. Wright                                        VIA ELECTRONIC MAIL
Michael Howell
MASCHOFF BRENNAN GILMORE ISRAELSEN &
 WRIGHT PLLC
111 South Main Street, Suite 600
Salt Lake City, Utah 84111
Attorneys for Defendant




                                       2
Case 1:20-cv-01535-RGA Document 73 Filed 02/17/21 Page 3 of 4 PageID #: 1227




                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                      /s/ Andrew M. Moshos

                                      Michael J. Flynn (#5333)
                                      Andrew M. Moshos (#6685)
                                      1201 North Market Street
                                      P.O. Box 1347
                                      Wilmington, DE 19899
OF COUNSEL:                           (302) 658-9200
                                      mflynn@morrisnichols.com
Steven N. Feldman                     amoshos@morrisnichols.com
LATHAM & WATKINS LLP
355 South Grand Avenue, Suite 100     Attorneys for Plaintiff Peloton Interactive, Inc.
Los Angeles, CA 90071-1560
(213) 485-1234

Lawrence J. Gotts
Gabriel K. Bell
LATHAM & WATKINS LLP
555 Eleventh Street, NW
Suite 1000
Washington, D.C. 20004-1304
(202) 637- 2200

Marc N. Zubick
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
(312) 876- 7700

David F. Kowalski
Patrick C. Justman
LATHAM & WATKINS LLP
12670 High Bluff Drive
San Diego, CA 92130
(858) 523-5400

William J. Trach
LATHAM & WATKINS LLP
200 Clarendon Street
Boston, MA 02116
(617) 948-6000

February 17, 2021




                                           3
Case 1:20-cv-01535-RGA Document 73 Filed 02/17/21 Page 4 of 4 PageID #: 1228




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 17, 2021, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

February 17, 2021, upon the following in the manner indicated:

Frederick L. Cottrell, III                                              VIA ELECTRONIC MAIL
Christine D. Haynes
RICHARDS, LAYTON & FINGER, P.A.
920 N. King Street
Wilmington, DE 19801
Attorneys for Defendant

Sterling A. Brennan                                                     VIA ELECTRONIC MAIL
Tyson K. Hottinger
MASCHOFF BRENNAN GILMORE ISRAELSEN &
  WRIGHT PLLC
100 Spectrum Center Drive, Suite 1200
Irvine, CA 92618
Attorneys for Defendant

David R. Wright                                                         VIA ELECTRONIC MAIL
Michael Howell
MASCHOFF BRENNAN GILMORE ISRAELSEN &
 WRIGHT PLLC
111 South Main Street, Suite 600
Salt Lake City, Utah 84111
Attorneys for Defendant



                                             /s/ Andrew M. Moshos

                                             Andrew M. Moshos (#6685)
